Case 2:20-cv-05033-GRB-AKT Document 1 Filed 10/20/20 Page 1 of 22 PageID #: 1


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------X
 RACHEL MARKOWITZ,

                          Plaintiff,                                    COMPLAINT

                 -against-                                              Jury Trial Demanded

 PRECIPART CORPORATION,

                            Defendant.
 ------------------------------------------------------------------X


        Plaintiff, Rachel Markowitz, by and through her attorneys, LEEDS BROWN LAW, P.C.,

complaining of Defendant herein, alleges upon knowledge as to herself and her own actions, and

upon information and belief as to all other matters, as follows:



                                     JURISDICTION AND VENUE

   1. This action is brought pursuant to the Title VII of the Civil Rights Act of 1964, as

        amended, 42 U.S.C. 2000e, et seq., and any other cause of action which can be inferred

        from the facts set forth herein.


   2. The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, 28 U.S.C.

        §1343(a)(3), 28 U.S.C. § 1343(a)(4).


   3. Venue is proper pursuant to 28 U.S.C. § 1391.


   4. All conditions precedent to maintaining this action have been fulfilled. On September 5,

        2019, a complaint was filed with the New York State Division of Human Rights

        (“NYSDHR”), which was dual-filed with the Equal Employment Opportunity

        Commission (“EEOC”). On August 4, 2020, the EEOC issued a right to sue letter. This

        action was properly instituted within 90 days of the receipt of said letter.


                                                      1
Case 2:20-cv-05033-GRB-AKT Document 1 Filed 10/20/20 Page 2 of 22 PageID #: 2




                                           PARTIES

    5. Plaintiff, Rachel Markowitz (“Rachel”) is a working mother. Rachel was and still is a

       resident of Nassau County, New York.


    6. Defendant, Precipart Corporation (“Precipart”) is a domestic business corporation with a

       principal place of business in Farmingdale, New York. Precipart is engaged in the

       business of engineering, designing, and manufacturing high precision gears and

       mechanical components.


                                   FACTUAL BACKGROUND

    7. On February 29, 2016, Precipart hired Rachel as a Manufacturing Engineer. During the

       hiring process, Precipart’s maternity leave policy was discussed, which Madeline Matlak

       (HR Manager) appeared to characterize as family leave benefits.


    8. In July 2016, Rachel suffered an ectopic pregnancy,1 and was required to abort in an

       attempt to avoid significant health issues. Rachel did not miss work, despite suffering

       great pain. While at work, a fallopian tube ruptured, and Rachel was rushed to the

       emergency room. Rachel lost her right fallopian tube.


    9. On September 14, 2016, Rachel emailed Matlak to further inquire about Precipart’s

       maternity leave policy. Matlak replied, in substance, that Precipart offered no paid

       maternity leave beyond its standard short-term disability benefits. Matlak noted that

       Precipart was considering enriching its short-term disability plan to provide some paid

       time off, but that nothing had been finalized.

1
  An “ectopic pregnancy” is one that occurs outside the womb, usually in one of the fallopian
tubes. Because the fetus cannot survive and the mother could suffer life-threatening internal
bleeding, ectopic pregnancies must be terminated at the earliest sign.


                                                2
Case 2:20-cv-05033-GRB-AKT Document 1 Filed 10/20/20 Page 3 of 22 PageID #: 3




   10. Rachel later spoke with Matlak in person regarding the apparent discrepancy between

      their discussion during the hiring process and Matlak’s email. Matlak admitted that she

      should have better clarified Precipart’s policies upon Rachel’s hiring, noting that

      Precipart hires very few young women that are exempt employees. Matlak’s only

      suggestion was that Rachel ask for better benefits when she completed the employee

      survey that would be distributed in November.


   11. Daienna Edmonds (HR Generalist) overheard this conversation, and commented that

      Rachel should vote for Trump, who had made a campaign promise of paid maternity

      leave.


   12. In October 2016, Rachel began receiving treatment for invitro fertilization (“IVF”). This

      required her to get periodic bloodwork in the morning, at which times Rachel stayed at

      work for an extra half-hour to make up the time. Rachel used her accrued vacation time

      in half-day increments to attend doctor appointments.


   13. Once Rachel had used her accrued vacation time, Precipart required Rachel to take a full

      unpaid day for each doctor appointment.


   14. Rachel complained to her direct supervisor, Daniel Rudolf (Director of Continuous

      Improvement), told him that she only needed a half-day for her doctor appointments, and

      that she was losing money as a result. Rudolf told Rachel that she should have planned

      her pregnancy in a more financially responsible manner.


   15. In October 2016, Rachel spoke with Rudolf regarding Precipart’s lack of maternity

      benefits. Rudolf told Rachel that it was her choice whether to have children, and that she



                                                3
Case 2:20-cv-05033-GRB-AKT Document 1 Filed 10/20/20 Page 4 of 22 PageID #: 4




      would have to choose between children and work.


   16. Based on the unreceptive responses regarding maternity leave that Rachel received from

      HR and Rudolf, on September 30, 2016, Rachel emailed John Walter (CEO):


              I know you are very busy, so I just wanted to send you a quick
              email in regards to employee benefits that I have been discussing
              with HR and Daniel. I did not feel comfortable leaving this
              discussion in HR’s hands to make you aware of the issue, so I
              wanted to bring it to your attention.

              When I was hired I was unaware of the lack of maternity leave
              benefits that Precipart has. Madeline admits that when hiring
              female employees this is not usually a topic that is mentioned in
              detail, and she just says that Precipart has family leave benefits.
              Not realizing that this was just a state right, that I can file for ‘short
              term’ disability at $34 a day for 6 weeks, and that Precipart has no
              actual maternity leave benefits.

              When discussing this with HR, I was told many things; vote for
              trump, fill out the employee survey come November, etc. I do not
              feel comfortable leaving this subject as a dead issue, where it will
              be swept under the rug and forgotten about because there are not
              many other young women of child bearing age in this company.
              Nor do I feel waiting for a November survey is a sufficient answer,
              where odds are I will be the only employee making this request.

              Like I said, I just wanted to make you aware of this situation and if
              you would like to speak with me further, I would be happy to do
              so. I love working for Precipart, and I could not be more happy
              doing the work that I do, with the team that I have.


   17. Walter did not respond to this email.


   18. A few days later, Rachel visited Walter’s office to follow-up. Walter said, “Tough luck,

      if you can’t afford to have children then don’t.” Thereafter, Rudolf chastised Rachel for

      “going above his head” and attempting to address the maternity leave issue with Walter.


   19. In the following months, Rachel made various inquiries with insurers regarding maternity


                                                  4
Case 2:20-cv-05033-GRB-AKT Document 1 Filed 10/20/20 Page 5 of 22 PageID #: 5




      leave benefits.


   20. Rachel was advised by Aflac that Precipart would need to initiate the policy itself and

      would need five employees to sign up. In light of Matlak’s prior representation that

      Precipart was considering enriching its short-term disability plan, Rachel shared this

      information with HR.


   21. Michele Pisani (Director of HR) rejected the idea, and further rejected the idea of

      expanding the policy outside the context of short-term disability, as she felt it would be

      abused.


   22. In early 2017, Harry Vasudev (Continuous Improvement Department Lead) was

      reassigned from the Continuous Improvement Department (“CID”) to Quality Control

      (“QC”).


   23. Due to purported budgetary constraints during a period of rapid expansion, Rachel

      assumed most of Vasudev’s prior CID duties, in addition to her existing duties.


   24. In early 2017, Andrew Pandis (Vice President – Business Development) told Rachel that

      it was a shame that Rachel was having a child, as that meant she would not be able to

      grow her career at Precipart.


   25. A few weeks later, Pandis told Rachel that she must have a strong husband to allow her to

      work while having a family.


   26. In May 2017, in apparent response to the pregnancy of Anna Ferrizz (Project Manager)

      and Rachel’s inquiries regarding maternity leave, Walter instructed Pandis and David




                                               5
Case 2:20-cv-05033-GRB-AKT Document 1 Filed 10/20/20 Page 6 of 22 PageID #: 6




         Roth (Director of Sales and Marketing) not to hire any women. This was witnessed by

         Anna Ferrizz.


      27. Thereafter, in accordance with Walter’s instructions, Roth hired two male sales engineers

         in June 2017 (Jonathan Bellon2 and Matthew Levine).


      28. In May 2017, Kathy Haley (Senior Manager) told Rachel that she had made a

         discrimination complaint in the 90s against her manager, who was the son of Precipart’s

         then-CEO; shortly thereafter, Haley’s tires were slashed, which she believed was done by

         the son of the then-CEO in retaliation for her complaints.


      29. In July 2017, Rachel received her annual performance review.


      30. Rachel was penalized in the attendance section of this review, which specifically noted

         her absences were related to an “understandable” “medical issue.”


      31. The review was otherwise positive, and Rachel was praised for taking on Vasudev’s CID

         duties and other duties; however Rachel was not promoted.


      32. This, despite the fact Precipart had previously promoted male employees 3 who had

         assumed the duties of others. Examples include:


             a. Ryan Kubik – Hired June 12, 2017 as Planner, promoted to promoted to Project
                Engineer on August 6, 2018;

             b. Jean Tapia – Hired March 27, 2017 as Associate Production Planner, promoted to
                Production Planner on August 6, 2018;



2
    Bellon later quit on April 6, 2019 and was replaced by another male engineer, Frank Ramos.
3
    Notably, nearly all members of upper and middle management are male.


                                                  6
Case 2:20-cv-05033-GRB-AKT Document 1 Filed 10/20/20 Page 7 of 22 PageID #: 7




          c. Michael Wlaszynowicz – Hired March 13, 2017 as Manufacturing Quality
             Engineer, promoted to Lead Person, Inspector on August 6, 2018; and

          d. Dung Lam – Hired 2002 as Senior Project Engineer, promoted to Manager
             Engineer on July 23, 2018.


   33. In July 2017, Ferrizz gave birth. Ferrizz advised Rachel that when she told HR that she

      intended to take 12 weeks of maternity leave, she was met with looks of disgust.


   34. In late 2017, Ferrizz returned from maternity leave. Ferrizz told Rachel that Pandis told

      Ferrizz that it was a shame that Ferrizz had a baby, as that would stifle her growth at

      Precipart.


   35. In February 2018, Rachel received another performance review. Although the review

      was positive, resulting in a small bonus, Rachel was again not promoted.


   36. On March 5, 2018, Vasudev was officially promoted to QC Manager. As a result, Rachel

      (who was performing most of the CID duties Vasudev previously performed), now

      performed all of Vasudev’s former duties. Although Rachel was now performing two

      jobs, and Precipart made several new hires during this period, Precipart did not hire

      someone to assume Vasudev’s former duties.


   37. In April 2018, in response to several complaints from Rudolf and others about Rachel

      leaving work to attend doctor appointments, and the financial burden imposed by

      Precipart’s requirement that she unnecessarily take full unpaid days to attend such

      appointments, Rachel ceased IVF treatment.


   38. In June 2018, Rachel unexpectedly became pregnant naturally.




                                               7
Case 2:20-cv-05033-GRB-AKT Document 1 Filed 10/20/20 Page 8 of 22 PageID #: 8




   39. In July 2018, Rachel received another performance review.


   40. Rachel was again penalized in the attendance section of this review, with the narrative

      portion of that section stating, “absences were understandable due to the circumstances

      (i.e. her pregnancy).


   41. The review was otherwise positive, resulting in a small bonus.


   42. However, Rachel was again not promoted.


   43. During this period, several male employees within Rachel’s business unit who were hired

      after Rachel were promoted, including Ryan Kubik (hired spring 2017 as Production

      Planning Engineer, promoted to Project Engineer), Jean Tapia (hired March 27, 2017 as

      Associate Production Planner, promoted to Production Planner), and Michael

      Wlaszynowicz hired March 13, 2017 as Manufacturing Quality Engineer, promoted to

      Lead Person Inspector).


   44. On December 10, 2018, in response to Rachel’s impending maternity leave, Rudolf opted

      to hire a replacement for Vasudev’s former position, the duties of which Rachel was

      currently performing. This, despite the fact Precipart previously claimed it did not have

      the budget to make such a hire.


   45. Rudolf hired a male for this position (Cameron Thompson).


   46. In early 2019, in relation to Rachel’s impending maternity leave, on several occasions

      Rudolf made comments to the effect that if Rachel was going to be out for so long and

      not missed, there would be no reason to bring her back. These remarks were witnessed by




                                               8
Case 2:20-cv-05033-GRB-AKT Document 1 Filed 10/20/20 Page 9 of 22 PageID #: 9




       Edward Conway (Continuous Improvement Coordinator), Eric Fredriksen (Senior

       Manufacturing Engineer), Patrick Scott (Manufacturing Engineer), Lennard Bactawar

       (Quality Assurance Engineer), and others.


    47. In early 2019, Rudolf discussed getting tablet computers for Rachel’s department. Robert

       Field (Director, Global Digital Solutions) asked Rachel how long she intended to take

       maternity leave, to which Rachel replied eight weeks.4 Field scoffed, stating it was

       pointless to give Rachel a tablet when Rudolf would receive no productivity from Rachel

       while she was on leave.


    48. When Rachel returned from leave, she was required to use her own personal phone and

       data plan (without reimbursement) to share information that otherwise would have been

       conveyed via tablet, which impeded productivity.


    49. In February 2019, Rachel received another performance review. Although the review

       was positive, resulting in a small bonus, Rachel was again not promoted.


    50. On February 8, 2019, Rachel went into labor while at work, delivering a baby girl the

       following morning.


    51. On March 18, 2019, while Rachel was on maternity leave, Rudolf hired Evan Perrino as a

       Manufacturing Engineer.       Perrino was assigned to perform job duties that were

       substantially similar to Rachel’s, at a substantially similar pay rate. Notably, unlike

       Rachel, Perrino does not have a master’s degree or Six Sigma Greenbelt Certification,

       and is significantly less experienced.

4
  A typical maternity leave is longer than this – based on Rudolf’s comments about not having a
reason to bring her back, Rachel decided to only take eight weeks.


                                                9
Case 2:20-cv-05033-GRB-AKT Document 1 Filed 10/20/20 Page 10 of 22 PageID #: 10




    52. On April 29, 2019, Rachel returned to work.


    53. In May and June 2019, in relation to a 20-week paternity leave that Rachel’s husband had

       taken, Rudolf made repeated remarks to the effect of, “he is going to forget his job while

       on leave,” and “why should his company take him back after so long?” These comments

       were witnessed by Perrino, Conway, Fredriksen, Scott, Bactawar, and others.


    54. In June 2019, Rachel asked Rudolf about the possibility of promotion. Rudolf said he

       would look into it, but quickly changed the subject.


    55. In June 2019, Oliver Laubscher was promoted to Global CEO, and began having one-on-

       one meetings with employees to discuss how to improve the company. HR initially

       refused Rachel’s request to meet with Laubscher, but relented once it became apparent

       Rachel knew HR had scheduled many other employee meetings with Laubscher.


    56. On June 12, 2019, Rachel met with Laubscher, wherein she discussed the negative

       responses she received in response to pregnancy and maternity leave, and the fact

       Precipart offered no maternity benefits.


    57. After the meeting, Rachel followed up by email, stating:


               I just wanted to thank you for taking an hour out of your busy
               schedule to accommodate and truly listen to me, I feel honored. It
               took a lot of contemplating on my end, weighing the negatives and
               positives that could come from our meeting. I know a current
               employee, that will go unnamed, that is experiencing trouble
               conceiving. She is afraid of the repercussions and highly
               unprofessional comments I received through the years. Her family
               planning is now on hold, not wanting to experience what I have.
               And that’s just the tip of the iceberg.




                                                  10
Case 2:20-cv-05033-GRB-AKT Document 1 Filed 10/20/20 Page 11 of 22 PageID #: 11




    58. That evening, Laubscher replied to this email as follows:


               Thank you Rachel for your time and input today.

               Reading your note and hearing your feedback today was hard. I’m
               very proud about Precipart in general but today I questioned
               certain aspects and recognized we need to do more in the areas you
               addressed.

               I thank you profoundly for helping me identify the areas we need
               to improve. You being brave and courageous is a testament to
               you…but it shouldn’t be hard for anyone wanting to improve the
               company and nobody should go through these emotions when
               doing so.

               Am sorry and I will do my best to change some of the cultural
               challenges we have. You’ll see changes around benefits around
               family leave soon as we put them into works.

               This won’t hurt your job or future at Precipart. I wouldn’t allow
               that to happen. Could you please outline the financial impact you
               had in more detail?

               Am always here to chat and appreciate your continuous feedback
               and ideas to make us better for families and everyone here.

               Best wishes.


    59. Rachel replied to Laubscher that same evening, including a breakdown of the financial

       impact she sustained. Rachel noted that she did not take all of the time that she could

       have, as she feared it would stunt her growth at Precipart, in addition to causing further

       financial hardship.


    60. On June 14, 2019, Laubscher attended a breakfast meeting to discuss issues faced by

       Precipart’s younger employees. Present at this meeting were Ferrizz, Vasudev, Chris

       Brandeker (Manufacturing Engineer), Maria Broadway (Manager of Group Marketing

       and Communication), and Cassandra Tyler (IT Professional). Among other things, the



                                                11
Case 2:20-cv-05033-GRB-AKT Document 1 Filed 10/20/20 Page 12 of 22 PageID #: 12




       following issues were raised during this meeting:


           a. Walter’s May 2017 directive that Precipart not hire any more women;

           b. The lack of women in Precipart’s senior management and salaried positions;

           c. Unfair stigmas placed on working mothers at Precipart, while working fathers
              went uncriticized for altering their schedule to attend to childcare issues;

           d. The fact maternity leave was looked down upon by Precipart, while leave taken
              by male employees for health reasons was uncriticized.


    61. Although Laubscher appeared receptive to these complaints, upon information and belief,

       he never followed up on any of them.


    62. In mid-June 2019, Rachel met with Edmonds to discuss the procedure for her to request a

       promotion. Edmonds told Rachel to print out her job description, and discuss with

       Rudolf what she had accomplished, as well as the goals she had set and reached.

       Edmonds asked Rachel to report back after Rachel met with Rudolf; Rachel agreed.


    63. In late June 2019, Rachel mentioned Walter’s directive that Precipart not hire any more

       women to Rudolf. Rudolf admitted it was true, and said that when he was going through

       the hiring process that led to the hiring of Cameron and Evans, HR asked him if he would

       prefer that they eliminate all female applicants so he would not have to go through

       another employee leaving for maternity leave again. Rudolf claimed he told HR not to

       eliminate female applicants from the list, but he never interviewed any females.


    64. In late June 2019, Rachel met with Rudolf to discuss a promotion. Rudolf told Rachel

       she would probably have to wait a year, as Walter felt Rachel had missed too much work

       as a result of taking maternity leave and other pregnancy related issues. Rachel asked if



                                               12
Case 2:20-cv-05033-GRB-AKT Document 1 Filed 10/20/20 Page 13 of 22 PageID #: 13




       she could justify her promotion based on her job description, accomplishments and the

       goals she had set and reached, as HR had suggested. Rudolf said it was a non-starter but

       acknowledged that Rachel performed her job well and that he recognizes that Rachel has

       been performing the duties of a supervisor for a long time.


    65. On July 11, 2019, after obtaining Rudolf’s permission, Rachel emailed Walter and

       Georges Assimilalo (COO and VP of Engineering) regarding a negative interaction she

       had with Pandis that she believed would lead to her and others being falsely blamed for

       Pandis’ mistakes.


    66. In this email, Rachel also noted Pandis had made inappropriate comments, which she was

       willing to speak to HR about. Walter replied, admonishing Rachel’s criticisms of Pandis,

       and referring the matter to HR.


    67. Rachel met with HR later that day. The substance of this meeting was memorialized in

       an email by HR as follows:


              Rachel Markowitz Complaint taken on 7/11/19 at 4pm by Michele Pisani and
              Daienna Edmonds w/Evan present. She said she came to see us as John said to –
              so now it will all be told. Below is Daienna write-up with MP additions.

                  1. Rachel said John doesn’t want to hire more women. Rachel said that John
                     said in front of Andrew P, Dave R, Anna F and herself that he didn’t wish
                     to hire more women. This was during the time when PC was looking for 2
                     Sales Engineers. As a result, Rachel felt Dave didn’t select female
                     candidates and hired 2 males (Jonathan & Matthew). There was a New
                     Generation Breakfast hosted by Oli. Invitees included Chris B, Cassie T,
                     Anna F and Maria B. During this breakfast Rachel said this was shared
                     with Oli.

                  2. Rachel said that on several occasions Andrew said to Anna and Rachel
                     “it’s a shame you have families (or are mothers) now so you will not be
                     able to grow as individuals in the company.” This was also mentioned at
                     the Breakfast w/Oli.


                                               13
Case 2:20-cv-05033-GRB-AKT Document 1 Filed 10/20/20 Page 14 of 22 PageID #: 14




               3. In a private conversation, Andrew told Rachel that her husband must be
                  strong to let his wife work and be a mother. No witnesses.

               4. While Rachel was pregnant, Danny told her a story he heard about a man
                  who had an employee that he thought was the most important to him but
                  after he was on a leave of absence for a while, he realized the employee
                  was not that important. Danny relayed this story to her more than one
                  time. Her interpretation was that he was telling her that if she was out on
                  maternity leave for a long time and ended up being not missed, then why
                  would we need her and therefore he might not need her if she took too
                  much time off for the baby. Rachel said Danny said it in the open where
                  others that sit by her like Evan, Ed, Erik, Pat, or Lennard would have
                  heard it.

               5. She said a couple of years back she went to have a one on one
                  conversation with John Walter regarding maternity leave since we did not
                  have any paid maternity leave or STD. During this meeting, Rachel said
                  John discussed his stepdaughters situation and said, “If you can’t afford to
                  have children then don’t.

               6. Rachel said Andrew used to be responsible for Facilities but it was taken
                  away from him since he was on the road so much. It was given, as a
                  shared responsibility, to Danny R and Joe B. With Joe B.’s recent health
                  issues to lighten his load, CI was asked to help design a floor layout.
                  Rachel said she worked well with Gene to accommodate the different
                  department needs. Gene, Rachel, Danny, John, and Georges met to
                  discuss space. During this meeting John called Andrew to come in so that
                  he could ask him about a machine. After that Andrew took it upon
                  himself to take control of the project and basically pushed everyone else
                  aside. She said he was a disaster and made a mess of it. Andrew planned
                  meetings when he was going to be traveling. He would come in when no
                  one else was around then not communicate what he did. Recently John
                  told them to clear out the old Assembly room and items were still not
                  moved out that needed to be. Today, to protect herself, Rachel sent an
                  email to John and Georges with an update since she said Andrew was
                  going to throw her and others under the bus. Rachel said Gene will verify
                  everything she said in the email and she even copied Danny before
                  sending it out.

               7. Rachel took offense to John’s response to her email where he references
                  her being removed from most customer communications other than PPAP
                  and defending Andrew due to English being his second language. Rachel
                  said she and others in CI heavily support Andrew and all his jobs since he
                  is such a disaster. CI has to support sales heavily with having phone calls
                  with customers when he is not around. She believes CI is not saving as



                                           14
Case 2:20-cv-05033-GRB-AKT Document 1 Filed 10/20/20 Page 15 of 22 PageID #: 15




                      much as they could because they are working Andrew’s sales job and not
                      CI work.

                  8. Rachel said Andrew just pissed off Medtronic’s so bad that they called
                     Robert M and today Andrew and Meghan K were traveling there but
                     Andrew refused to travel with Laura and Mass who were going separately
                     from PC.

                  9. Rachel says John protects certain people like Andrew and Sanish T. and
                     Turns a blind eye when it comes to them.

               She was very upset and concerned over her future employment. She really enjoys
               her job and coworkers but she fears this will come back to her negatively
               especially when it comes to being promoted and bonuses. Michele and I both
               reassured her that there would be no retaliation and that we would conduct a
               formal investigation after reviewing this with Rich Fox. In Lieu of the recording
               she wanted, we agreed to provide her and Evan with a copy of this write up.


    68. On July 15, 2019, based on firm-wide email sent by Laubscher regarding the

       implementation of a flex schedule that could be used to attend to childcare issues, and

       consistent with protocol, Rachel emailed her department to notify them that she was

       leaving work early to attend to a school related issue for her son.


    69. The next day, Rachel was advised by Scott that Walter was livid that she had left early.

       Rachel emailed Walter, indicating that she heard he was looking for her the previous day,

       and that she had left early and had followed flex-time protocol. Walter did not respond.

       Similarly situated males who utilized flex time are never treated in this manner.


    70. On July 17, 2019, Rachel was summoned to a meeting with Pisani, and was asked

       whether she had any additional concerns that Pisani should be aware of. Rachel advised

       Pisani of the following:


           a. In September 2016, Rudolf was dismissive to Rachel’s concerns regarding
              Precipart’s maternity leave policy, so Rachel emailed Walter directly to discuss
              same. Rudolf was angered by this, and treated her poorly thereafter.


                                                15
Case 2:20-cv-05033-GRB-AKT Document 1 Filed 10/20/20 Page 16 of 22 PageID #: 16




           b. Rachel always received excellent reviews and had assumed greater duties, but was
              repeatedly turned down for promotion and meaningful raises, and felt that taking
              maternity leave was the cause based on, inter alia, negative comments made by
              Rudolf, Walter, and others. Similarly situated male employees, including male
              employees hired after Rachel, had taken time off for medical and other reasons,
              which did not affect their promotions.

           c. Walter was angered by the fact Rachel took flex-time on July 15, 2019, and acted
              as if Rachel had done something wrong for doing so. Pisani assured Rachel that
              taking flex time was permissible. Rachel told Pisani that although she and
              Laubscher may approve of flex-time, it was apparent that Rudolf and Walter were
              against it, and they were the persons most responsible for determining her salary,
              bonus, and career path. Rachel further noted that prior to the implementation of
              the flex-time policy, she was forced to take full days to attend to matters related to
              her miscarriage and IVF, which still negatively affect her growth.

           d. Other women at Precipart had similar grievances regarding disparate treatment,
              some of which were voiced during a focus group. Walter took adverse action
              against some of those who made the complaints at the focus group, causing the
              women to fear retaliation.

           e. Pandis told Rachel that it was a shame she was having a child because it would
              hinder her growth, and also told her that she must have a strong husband to allow
              her to work while having a family. Pandis made similar comments to Ferrizz.

           f. Field questioned the need for Rachel to be supplied with a tablet based on the fact
              she was taking maternity leave. As a result, she never received a tablet and is
              forced to use her personal cell phone for workshare activities. This affected her
              productivity, as she was required to be present in various conference rooms
              several times each day without access to her work.

           g. Following Walter’s order that no new female employees be hired, Rudolf
              admitted to Rachel that HR asked him whether he wanted them to eliminate
              female employees from the list of prospective hires so that he did not have to deal
              with another pregnancy.

           h. Following the June 14, 2019 breakfast with Laubscher in which numerous
              complaints were raised by Rachel and other female employees, there appears to
              have been no meaningful attempt to respond to their concerns.

           i. Rachel is aware of other female employees, who are holding off on having a
              family because they fear it will hinder their growth at Precipart based on their
              observations of how Precipart has treated Rachel, Ferrizz, and Broadway.



    71. On July 23, 2019, Rachel, through counsel, provided Precipart with a draft copy of a New



                                                16
Case 2:20-cv-05033-GRB-AKT Document 1 Filed 10/20/20 Page 17 of 22 PageID #: 17




        York State Division of Human Rights complaint that detailed the above-described

        discrimination.


     72. In early August 2019, Ferrizz told Rachel that Walter had chastised her for corroborating

        the fact he had made comments to the effect that Precipart should not hire more female

        employees. Walter told Ferrizz that he felt like she was “one of the boys” and could trust

        her, implying that he no longer believed Ferrizz was trustworthy.


     73. On August 9, 2019, in retaliation for Rachel’s complaints, Rudolf removed Rachel from a

        Collins SIP/SRA review, which was a project she had been assigned to for many months.

        Thereafter, on August 14, 2019, Rudolf attempted to replace Rachel with a male

        employee as the lead on a PPAP project. Although the replacement did not occur due to

        complaints by the customer, Rudolf subsequently excluded Rachel from numerous

        meetings and emails related to this project. Then, on August 15, 2019, Rudolf excluded

        Rachel from a meeting with management regarding various cost-savings projects. Upon

        information and belief, cost-saving measures taken by Rachel were credited to other male

        employees during this meeting.


     74. On August 16, 2019, Rachel met with Pisani, Richard Fox (CFO) and Precipart’s in-

        house counsel, Colin Miller to discuss the results of their investigation and to receive her

        annual review.5


     75. Precipart generally denied that discrimination had occurred, but conceded that “totally

        inappropriate” comments had been made, including comments that Precipart should not


 5
   All other salaried employees who did not complain about discrimination received their reviews
 (and accompanying raises/bonuses) in July 2019.


                                                17
Case 2:20-cv-05033-GRB-AKT Document 1 Filed 10/20/20 Page 18 of 22 PageID #: 18




       hire more women and that Rachel would not advance in her career due to being a mother.

       Rachel inquired about the procedure for complaining about subsequent retaliation, and

       was advised by Precipart’s counsel that due to the “litigation stance,” it was unclear

       where Precipart’s “obligations with respect to its policy end and its obligations with

       respect to defending itself begins,” and Rachel may need to complain through counsel.

       Rachel was again penalized in the attendance section of her performance review, and, in

       the employee comments section of the review, stated, “Please clarify the 3/5 rating for

       demonstrating good work attendance. Does receiving a 5 only qualify for employees that

       do not take allotted sick or vacation time?”


    76. On August 20, 2019, Rachel emailed Paisani, noting that although Precipart indicated at

       the August 16, 2019 meeting that it was not interested in hearing about further complaints

       about retaliation, Rachel nonetheless wanted to keep her informed. Rachel noted several

       instances of retaliation, including those referenced in ¶ 50 of this complaint, as well as

       other instances generally relating to being excluded from important meetings and

       communications and other matters.


    77. On October 28, 2019, in further retaliation, Rudolf demanded that Rachel correct the

       layout of various heavy machines, which had previously become the responsibility of

       another male employee after Rachel was removed from a project following her

       discrimination complaint. Rudolf falsely claimed the task was time-sensitive. The task

       took several hours, causing Rachel to stay well past normal business hours. Perrino

       witnessed Rachel struggling with this task (which involved heavy lifting) and attempted

       to help her, but was called away by Rudolf and chastised, which was witnessed by

       Patrick Scott. The following day Perrino complained to HR that he felt this incident was


                                               18
Case 2:20-cv-05033-GRB-AKT Document 1 Filed 10/20/20 Page 19 of 22 PageID #: 19




       retaliatory, but was rebuffed.


    78. In late October 2019, Joe Bryant (Director of Manufacturing) expressed dismay to Rachel

       regarding the way Precipart had handled her complaints of discrimination. Bryant told

       Rachel that she deserved better, and that she should consider leaving the company

       because it was apparent she would not be able to grow her career at Precipart. Bryant

       further stated that he was confident that Rachel would eventually find happiness at a

       company that would treat her fairly.


    79. On October 31, 2019, Precipart submitted a position statement to the NYSDHR, wherein

       Precipart admitted, inter alia, that Walter directed his subordinates not to hire any female

       employees, which occurred during a conversation about another employee’s pregnancy,

       and immediately followed Rachel’s inquiries regarding maternity leave.


    80. On or about November 5, 2019, Bryant told Rachel that he was in a meeting with Rudolf,

       Walter, and Pisani, and they had discussed an upcoming project that needed to be

       managed. Bryant stated that the project fell within Rachel’s job description, and he

       wanted her to manage it. This angered Walter, who vehemently refused to assign Rachel

       to the project. Bryant told Rachel that he “sensed retaliation.” Rachel told Bryant she

       had made several complaints about discrimination. Bryant told Rachel he was sorry, and

       would have loved for her to manage the project, as she was the most qualified employee

       to do so.


    81. On November 7, 2019, Rachel complained to Bryant that Walter had excluded her from

       managing a project that falls under her job description, which she believed was in

       retaliation for her complaints of discrimination. Bryant promised to speak with Kristin


                                               19
Case 2:20-cv-05033-GRB-AKT Document 1 Filed 10/20/20 Page 20 of 22 PageID #: 20




       Harrison (new Global CEO of HR) about Rachel’s complaint. Bryant acknowledged he

       had witnessed Walter direct his anger at Rachel, lamented the fact Precipart was such a

       “boys club,” and said that he wished there could be some accountability for this type of

       behavior. At the end of the meeting, Bryant noticed others were outside his office, and

       expressed fear that they would be seen together. Bryant told Rachel to wait in his office

       after he left, and he would text message her when it was safe for her to leave. Rachel

       complied.


    82. On November 8, 2019 Gene D’Amico (Manager of Manufacturing) told Rachel that

       Bryant had filed a complaint with Harrison on her behalf, but that it did not go well and

       that he was now in trouble. D’Amico told Rachel that Bryant was afraid to be seen with

       her, but that he wanted her to know he was sorry and tried his best. D’Amico also

       expressed dismay regarding the way Precipart had handled Rachel’s complaints, and

       described her work environment as unhealthy.


    83. On January 6, 2020, as a result of the discrimination and retaliation, Rachel left her

       employment. Rachel’s decision to leave was motivated by the following: (a) Rachel’s

       work conditions had become intolerable based on the numerous instances of retaliation

       discussed herein and other similar instances; (b) Rachel’s complaints that she was not

       being promoted due to discrimination were met with retaliation as opposed to corrective

       action, thus indicating promotional decisions would continue to be guided by

       discrimination and that she would likely never be promoted as a result of such

       discrimination and her complaints regarding same; (c) Rachel knew that Precipart’s

       hostility to working mothers would invariably limit her ability to be in her children’s life,

       as taking time for child related activities would continue be an issue; (d) Bryant told


                                                20
Case 2:20-cv-05033-GRB-AKT Document 1 Filed 10/20/20 Page 21 of 22 PageID #: 21




        Rachel that she would not be able to grow her career at Precipart; and (e) Rachel’s work

        assignments had been altered in a way that made it less likely for her to be promoted,

        advance her career, challenge herself in a way that would allow her to develop

        professionally, or allow her to perform tasks that were consistent with her training and

        experience.




                                     CLAIMS FOR RELIEF
                           (Title VII – Discrimination and Retaliation)

    84. As set forth above, Precipart subjected Rachel to adverse actions and a hostile work

        environment in violation of Title VII of the Civil Rights Act of 1964, as amended, 42

        U.S.C. 2000e, et seq, on the basis of her gender, pregnancy, pregnancy-related

        conditions, and her opposition to discriminatory practices.



    WHEREFORE, Plaintiff demands judgment against Defendant, for all compensatory,

 emotional, physical, and punitive damages (where applicable), lost pay, front pay, and any other

 damages permitted by law. It is further requested that this Court grant reasonable attorneys’ fees

 and the costs and disbursements of this action and any other relief to which Plaintiff is entitled.

 Plaintiff demands a trial by jury.


 Dated: Carle Place, New York
        October 20, 2020



                                                      LEEDS BROWN LAW, P.C.
                                                      Attorneys for Plaintiff
                                                      One Old Country Road, Suite 347
                                                      Carle Place, N.Y. 11514


                                                 21
Case 2:20-cv-05033-GRB-AKT Document 1 Filed 10/20/20 Page 22 of 22 PageID #: 22




                                           (516) 873-9550

                                           _____________/s______________
                                                RICK OSTROVE
                                              BRANDON OKANO




                                      22
